Citation Nr: 1610506	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  10-24 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for left knee degenerative joint disease (DJD), effective December 30. 2008 through May 5, 2015.  

2.  Entitlement to a rating in excess of 40 percent for limitation of extension due to left knee DJD, effective May 6, 2015.  

3.  Entitlement to an initial compensable rating for a left ear hearing loss disability, effective December 30, 2008.

4.  Entitlement to a total rating due to individual unemployability caused by service-connected disabilities (TDIU).






WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran retired from the United States Army Reserve in 2007, after more than 30 years of honorable service.  He had active duty for training from July 1968 to November 1968.  

This case was previously before the Board of Veterans' Appeals (Board) in November 2013, when it was remanded for further development.  Following the requested development, the RO raised the Veteran's rating for left knee DJD from 20 percent to 40 percent, effective May 6, 2015.  The RO confirmed and continued the initial 20 percent rating for that disorder, effective December 30, 2008, through May 5, 2015.  The RO denied entitlement to an initial compensable rating for the Veteran's left ear hearing loss disability, as a well as his claim for a TDIU.  Thereafter, the case was returned to the Board for further appellate action.

In April 2012, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  The hearing transcript shows that the Veterans Law Judge explained the issues fully and suggested the submission of evidence that the Veteran may have overlooked and that would be advantageous to his position.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As such, the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  Therefore, there was no prejudice to any of the Veteran's claims as a result of the conduct of that hearing.  Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).


FINDINGS OF FACT

1.  From the time service connection became effective on December 30. 2008 through May 5, 2015, the Veteran's left knee DJD was manifested primarily by complaints of pain on motion, tenderness to palpation, crepitus on motion, varus deformity, and limitation of flexion to 100 degrees.  

2.  Since May 6, 2015, the Veteran's service-connected left knee disability has been manifested primarily by complaints of pain on motion, tenderness to palpation, crepitus on motion, varus deformity, limitation of flexion to 90 degrees, and limitation of extension to 30 degrees.  

3.  Since service connection became effective December 30, 2008, the Veteran has demonstrated level I hearing in his left ear.  

4.  The Veteran is not totally deaf in his nonservice-connected right ear.  

5.  The Veteran has a combined rating of 90 percent due to the following service-connected disabilities:  Limited extension due to left knee DJD, evaluated as 40 percent disabling; limited extension due to right knee DJD, evaluated as 40 percent disabling; lumbar degenerative disc disease with intervertebral disc syndrome, evaluated as 20 percent disabling; radiculopathy of the right lower extremity, evaluated as 20 percent disabling; radiculopathy of the left lower extremity, evaluated as 20 percent disabling; peripheral vestibular disorder/ vertigo, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; a left ear hearing loss disability, evaluated as noncompensable; chronic otitis externa, evaluated as noncompensable; and right knee instability, evaluated as noncompensable.  

6.  The Veteran has a test-based diploma, equivalent to a 12th grade education, and work experience as a mechanic.

7.  The preponderance of the evidence shows that Veteran's service-connected disorders preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.  


CONCLUSIONS OF LAW

1.  From the time service connection became effective December 30. 2008 through May 5, 2015, the Veteran did not meet or more nearly approximate the criteria for an initial rating in excess of 20 percent for left knee degenerative joint disease (DJD).  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5257 (2015).  

2.  Since May 6, 2015, the Veteran has not met or more nearly approximated the criteria for a rating in excess of 40 percent for limitation of extension due to left knee DJD.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5257 (2015).  

3.  Since service connection became effective December 30, 2008, the Veteran has not met or more nearly approximated the criteria for an initial compensable rating for his left ear hearing loss disability.  38 U.S.C.A. §§ 1155, 1160, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.383, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2015).  

4.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.3, 4.16, 4.18 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claims of entitlement to increased ratings for a left knee disorder and for a left ear hearing loss disability and for a TDIU.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In December 2008, the RO received the Veteran's substantially complete application for entitlement to service connection for left knee disorder and for a hearing loss disability.  Following the receipt of that application, the RO notified the Veteran of the information and evidence necessary to substantiate his claims.  See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In its rating action of October 2009, the RO granted the Veteran's claims of entitlement to service connection for left knee DJD and assigned a 20 percent disability rating.  The RO also granted service connection for a left ear hearing loss disability and assigned a noncompensable disability rating.  Each of those ratings became effect December 30, 2008.  The Veteran disagreed with those rating percentages, and this appeal ensued.  

Inasmuch as they are derived from the initial service connection claims, the issues of entitlement to increased ratings are considered "downstream" issues.  Grantham v. Brown, 114 F.3d 1156 (1997).  Although the VA has not specifically notified the Veteran of the information and evidence necessary to substantiate the increased rating claims, such notice is not required.  

In December 2003, the VA General Counsel issued a precedential opinion stating that, if the VA received a notice of disagreement (NOD) in response to a decision on a claim for which the VA had already sent the veteran a duty to assist letter, and the NOD raised a new issue, the duty to assist the veteran did not require the VA to provide notice of the information and evidence necessary to substantiate the newly raised "downstream" issue.  See VAOGCPREC 8-03, 69 Fed. Reg. 25180 (2004).  The Board is bound by that opinion.  38 U.S.C.A. § 7104(c) (West 2014).  Hence, the VA has essentially complied with its duty to assist the Veteran in the development of his claims of entitlement to increased ratings for service-connected left knee disorder and left ear hearing loss disability.  Accordingly, the Board will proceed to the merits of those issues.  

In its November 2013 remand, the Board found that the evidence of record raised the issue of entitlement to a TDIU.  Accordingly, the Board concluded that it had jurisdiction over that issue.  The Board is resolving that issue in the Veteran's favor.  Accordingly, any error in notifying or assisting the Veteran in the development of his claim would be harmless and need not be further considered, as this decision poses no risk of prejudice to him.

Analysis

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Left Knee

During his April 2011 hearing, the Veteran reported that since service connection became effective in December 2008, the condition of his left knee disorder had deteriorated.  Therefore, he maintained that an increased rating was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  

The Veteran's left knee disorder is rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Degenerative arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

Limitation of motion of knee is rated in accordance with 38 C.F.R. §§ 4.71a, Diagnostic Code's 5260 and 5261.  A 20 percent rating is warranted when flexion is limited to 30 degrees or when extension is limited to 15 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees or when extension is limited to 20 degrees.  A 40 percent rating is warranted when extension is limited to 30 degrees.  A 50 percent rating is warranted when extension is limited to 45 degrees.  

In addition to the criteria set forth in the Diagnostic Codes, the Board will also consider any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011). 

Unless otherwise provided in the Rating Schedule, the disabilities arising from a single disease entity are to be rated separately, as are all other disabling conditions, if any.  All ratings are then to be combined to determine the overall rating.  38 C.F.R. § 4.25(b).  However, a veteran can receive dual ratings for different manifestations of the same disorder, provided that they do not constitute the "same disability" or the "same manifestation" under 38 C.F.R. § 4.14 (2015).  Esteban v. Brown, 6 Vet. App. 259, 261-262 (1996); VAOPGCPREC 9-98; VAOOPGCPREC 23-97.  Separate ratings must be based upon additional disability.  

For example, a knee disorder may be rated for instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257, while limitation of motion for the same knee may be rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5161.  Similarly, the same knee may warrant separate ratings limitation of flexion under 38 C.F.R. § 4.71a, Diagnostic Code 5260 and for limitation of extension under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.

Knee impairment associated with recurrent subluxation or lateral instability is rated in accordance with 38 C.F.R. §§ 4.71a, Diagnostic Code 5257.  A 10 percent rating is warranted for slight impairment, while a 20 percent rating is warranted for moderate impairment.  A 30 percent rating is warranted for severe impairment.  

In January and February 2009, the Veteran underwent the last of a series of 5 injections for left knee pain.  It was noted that his left knee was tender to palpation and that he had crepitus.  His left knee extension was full and he could flex the knee to at least 105 degrees.  

In September 2009, the Veteran was examined by the VA to determine the nature, etiology, and severity of his claimed left knee disorder.  He reported occasional left knee swelling.  He stated that he used a motorized scooter and cane to help him get around but denied the use of knee braces.  He also stated that he could not walk or stand for long periods of time.  He denied the presence of heat or redness. He reported daily flare-ups that caused him to sit down, but noted that he did not seek bed rest.  It was noted that he was able to feed and take care of personal hygiene. Showering and dressing were reportedly difficult but could be done independently.  He stated that before he retired from his job as a mechanic, he had experienced difficulty climbing on and getting off the trucks, as well as difficulty with heavy lifting.  

On examination, the Veteran was riding a motorized scooter.  Upon arising, he walked with the aid of a cane, and his gait was highly antalgic.  His range of left knee motion was from 0 degrees to 110 degrees.  He complained of pain from 90 degrees to 110 degrees. There was palpable crepitus on range of motion testing.  On repetitive testing, the Veteran experienced increased pain but did not exhibit any increased fatigue, weakness, lack of endurance, or incoordination.  There was no left knee tenderness to palpation, but the Veteran did demonstrate mild swelling in his left knee.  The left knee had a varus deformity but was stable to varus and valgus stress and to anterior and posterior stress.  The Veteran's left knee strength was normal at 5/5.

In December 2011, the Veteran was examined by the VA to determine the severity of his service-connected left knee disorder.  He reported continued difficulty walking and noted that he took prescription medication for pain.  
In September 2014, the Veteran was examined by the VA, primarily to determine the nature and etiology of his claimed low back disorder.  He continued to demonstrate normal (5/5) strength in his knees, and there was no associated atrophy of disuse.  

On examination, the Veteran demonstrated left knee flexion to 110 degrees with objective evidence of pain at 100 degrees.  Left knee extension was performed to 0 degrees with no objective evidence of painful motion.  On repetitive testing, left knee flexion was performed to 100 degrees, but extension remained full at 0 degrees Repetitive use resulted in pain on movement, swelling, and deformity.  

On further examination, the Veteran had tenderness to palpation in his left knee, and strength was 4/5 in each knee.  There was no anterior/posterior left knee instability, but there was from 0 mm to 5 mm of medial-lateral instability, bilaterally.  There was no history of recurrent patellar subluxation or dislocation.  

It was noted that the Veteran had a history of left knee surgery.  However, there were no painful or unstable scars.  The Veteran reported the regular use of motorized wheelchair and constant use of cane and knee brace.  It was noted that he would not be equally well-served by an amputation and replacement by a prosthesis.  

X-rays revealed bilateral tricompartmental DJD changes and narrowing in both medial components and femoral patellar joints with osteophytes.  Bilateral small effusions noted. A probable left Baker's cyst was also present.  The X-rays had reportedly been stable since those taken in September 2009.  

On May 6, 2015, the Veteran was again examined by the VA to determine the severity of his service-connected left knee disorder.  He reported that since his last review, both knees had gotten worse.  He stated that the pain has increased and that he was unable to stand for very long or to walk very far. He also stated that he was unable to squat or bend his knees.  It was noted that he need to change positions frequently.  

On examination, the Veteran was able to flex his left knee to 90 degrees and extend it to 30 degrees.  There was pain with each motion.  There was also evidence of pain on weight-bearing, objective evidence of crepitus, and bowing of lower extremities.  There was an osteophyte appearance to both knees.  There was no recurrent subluxation, medial-lateral instability, anterior-posterior instability, or recurrent effusion.  The Veteran reported no flare-ups.  Repetitive testing could not be performed due to pain.  The examiner stated that the examination neither supported nor contradicted the Veteran's statement describing functional loss with repetitive use over time.  The Veteran reported no flare-ups.

The factors contributing to disability were less movement than normal, weakened movement, instability of station, disturbance of locomotion, and interference with standing.  

It was noted that the Veteran had a scar on his left knee measuring 1.5 cm long x 0.7 cm wide.  It was not painful or unstable.  He reiterated that he constantly used a brace and cane and that he used a scooter to get around when he was out and about.  It was also noted that he would not be equally well-served by an amputation and prosthesis.  

During a May 2015 examination of the Veteran's back, it was noted that the Veteran's strength on left knee extension was 4/5.  There was no muscle atrophy.

In reviewing the evidence, the Board notes that from the time service connection became effective on December 30, 2008 through May 5, 2015, the Veteran's service-connected left knee disorder was manifested primarily by complaints of pain on motion, tenderness to palpation, crepitus on motion, flexion to at least 100 degrees, and full extension to 0 degrees.  The left knee disorder prevented the Veteran from standing or walking for prolonged periods and necessitated the use of assistive devices to get around  

In September 2014, the Veteran demonstrated 0 mm to 5 mm of medial lateral instability.  However, there was no evidence that the instability was recurrent in nature, nor was there evidence that it was productive any degree of impairment such that it would warrant a separate rating.  Indeed, multiple previous examinations, as well as a VA examination 9 months later showed that the Veteran's left knee was stable.  In addition, there is no evidence of left knee heat, ankylosis or atrophy of disuse of any of the affected muscles; and the evidence consistently shows that the Veteran would not be equally well-served by an amputation with prosthesis.  

On balance, the Board finds that from the time service connection became effective on December 30, 2008 through May 5, 2015, the manifestations of the Veteran's left knee disorder met or more nearly approximated the criteria for a 20 percent rating for the Veteran's service-connected left knee disorder.  

Since May 6, 2015, the Veteran's left knee disorder continues to be manifested primarily by complaints of pain on motion, tenderness to palpation, and crepitus on motion.  However, flexion is limited to 90 degrees, and the Veteran is unable to extend the left knee beyond 30 degrees.  Such findings meet or more nearly approximate the criteria for the 40 percent rating currently in effect.  

There remains no evidence, dated after May 6, 2015, of increased severity associated with the Veteran's left knee disorder.  For example, VA treatment records dated through September 2015, remain negative of left knee heat, ankylosis, instability, or atrophy of disuse of any of the affected muscles.  In sum, the Veteran's service-connected left knee disorder continues to meet or more nearly reflect the schedular criteria for a 40 percent rating for the Veteran's service-connected left knee disorder.  Accordingly, the 40 percent rating in effect since May 6, 2015 will be confirmed and continued.  

The Left Ear Hearing Loss Disability 

During his April 2011 hearing, the Veteran contended the noncompensable rating for his service-connected left ear hearing loss disability did not adequately reflect the severity of that disorder.  Therefore, he maintained that an increased rating was also warranted for that disorder.  Again, however, the Board is of the opinion that the preponderance of the evidence is against that claim.  

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  For VA purposes, the severity of hearing impairment is determined by comparing audiometric test results in the conversational voice range (1000, 2000, 3000, and 4000 hertz) with the criteria set forth in 38 C.F.R. §§ 4.85 and 4.86.  Those codes establish eleven levels of auditory acuity, from Level I for lesser degrees of hearing impairment through Level XI for greater degrees of hearing impairment. A level of auditory acuity is determined for each ear, and then those levels are combined to give an overall level of hearing impairment. 38 C.F.R. § 4.85. 

When, an in this case, a claimant has a service-connected hearing loss in one ear,  the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, unless the claimant is totally deaf in both ears.  38 U.S.C.A. § 1160; 38 C.F.R. § 4.85; VAOPGCPREC 32-97.  

During VA audiometric testing in December 2009, the Veteran demonstrated the following puretone thresholds at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
Not applicable (NA)
20
20
30
55
LEFT
NA
25
35
40
60

Speech audiometry revealed speech recognition ability of 96 percent, bilaterally.

During VA audiometric testing in August 2011, the Veteran demonstrated the following puretone thresholds at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
25
25
20
35
LEFT
NA
35
03
60
75
Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  

During VA audiometric testing in February 2014, the Veteran demonstrated the following puretone thresholds at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
20
20
40
60
LEFT
NA
35
30
60
80

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  

A review of the record discloses that the Veteran is not totally deaf in his right ear.  Therefore, he is assigned a numeric designation of I for hearing impairment in that ear.  

In his left ear, the audiologic evaluations performed from December 2009 through February 2014, revealed that his speech recognition was no worse than 92 decibels.  Those evaluations also showed that in the applicable frequencies, he had an average puretone threshold level of no worse than 51 decibels (after rounding).  The numeric designation associated with the Veteran's left ear hearing disability is no worse than I.  38 C.F.R. § 4.85, Table VI.  When the numeric designation of I is combined with the numeric designation of I for the Veteran's right ear, the overall level of hearing impairment is commensurate with the noncompensable rating currently in effect.  38 C.F.R. § 4.85, Table VII.  Thus, an initial compensable rating for the Veteran's service-connected left ear hearing disability is not warranted.

Extraschedular Considerations

In arriving at the foregoing decisions, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected left knee disorder and/or left ear hearing loss disability.  38 C.F.R. § 3.321(b)(1) (2014).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected left knee disorder is manifested by signs and symptoms of pain on motion, tenderness to palpation, crepitus on motion, limitation of flexion and extension.  38 C.F.R. §38 C.F.R. § 4.59, 4.71a, Diagnostic Codes 5260 and 5261.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Similarly, the Veteran's puretone thresholds and speech reception percentages are contemplated by the criteria in 38 C.F.R. § 4.85, Diagnostic Code 6100.  In short, there is nothing exceptional or unusual about the Veteran's left knee disorder or left ear hearing loss disability, because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, he does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.

The TDIU

The Veteran contends that he is unemployable as a result of his service-connected disabilities.  After reviewing the record, the Board agrees.  

To establish entitlement to a TDIU, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

When the Veteran's schedular rating is less than total, a total rating may nonetheless be assigned.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more.  In addition, the disabled person must be unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a). 

The Veteran has a test-related diploma, equivalent to a 12th grade education and work experience as a mechanic.  

The Veteran also has a 90 percent combined rating for the following service-connected disabilities:  Limited extension due to left knee DJD, evaluated as 40 percent disabling; limited extension due to right knee DJD, evaluated as 40 percent disabling; lumbar degenerative disc disease with intervertebral disc syndrome, evaluated as 20 percent disabling; radiculopathy of the right lower extremity, evaluated as 20 percent disabling; radiculopathy of the left lower extremity, evaluated as 20 percent disabling; peripheral vestibular disorder/ vertigo, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; a left ear hearing loss disability, evaluated as noncompensable; chronic otitis externa, evaluated as noncompensable; right knee instability, evaluated as noncompensable.  Such evaluations clearly meet the percentage rating criteria for a TDIU under 38 C.F.R. § 4.16(a).  The salient question, then, is whether he is unemployable as a result of any or all of those disabilities.  The competent evidence of record shows that he is.  

The record shows that in 2007, the Veteran retired voluntarily after a lengthy career as a mechanic.  Following VA examinations in December 2011 and June 2015, however, two different VA examiners concurred that the Veteran was unable to work due to his service-connected disabilities, primarily involving his back and knees.  In particular, the June 2015 examiner noted that the Veteran had very limited ability to walk, stand, squat, or bend.  The VA examiner concluded that given the Veteran's current state and documented disabilities, and considering his previous physically demanding positions, his combined disabilities prevented him from obtaining or retaining gainful employment.  The VA examiner noted that the Veteran was so physically limited that just getting to work would be difficult in addition to doing anything manual.  Combined with the Veteran's 12th grade education, the Board finds the VA examiners' opinions persuasive.  

Because the Veteran meets the percentage rating criteria and the unemployability criteria, the Board finds that the Veteran meets the criteria for a TDIU.  At the very least, there is an approximate balance of evidence both for and against the claim.  Under such circumstances, all reasonable doubt is resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, a TDIU is warranted, and to that extent, the appeal is granted.  


ORDER

An initial rating in excess of 20 percent for left knee DJD is denied for the period from December 30, 2008 through May 5, 2015.  

A rating in excess of 40 percent for limitation of left knee extension due to DJD, effective May 6, 2015, is denied.  

An initial compensable rating for a left ear hearing loss disability, effective December 30, 2008, is denied.

Entitlement to a TDIU is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


